NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                           October 8, 2014

      Hon. Rene A. Guerra                           Hon. Carlos Garcia
      Criminal District Attorney                    PO Box 4545
      Hidalgo County Courthouse                     McAllen, TX 78502-4545
      100 N. Closner, Room 303                      * DELIVERED VIA E-MAIL *
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00441-CR
      Tr.Ct.No. CR-1836-00-D(1)
      Style:    Rene Francisco Aguilera v. The State of Texas


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 206th District Court (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, Hidalgo County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)
           Ms. Sheila Heinz (DELIVERED VIA E-MAIL)